      Case 16-42312-mxm13 Doc 89 Filed 01/31/19           Entered 01/31/19 11:54:34      Page 1 of 5




The following constitutes the ruling of the court and has the force and effect therein described.


Signed January 31, 2019
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________




                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

      IN RE:                                      §
                                                  §      CASE NO. 16-42312-mxm13
      Marla Dena Lee                              §
                                                  §
              Debtor,                             §      Chapter 13
                                                  §
      U.S. Bank Trust N.A., as                    §
      Trustee of Bungalow Series F Trust          §
             Movant,                              §
                                                  §
      Marla Dena Lee                              §
                                                  §
              Respondent.                         §

                            AGREED ORDER MODIFYING AUTOMATIC STAY

              U.S. Bank Trust N.A., as Trustee of Bungalow Series F Trust ("Movant") and Marla

      Dena Lee ("Debtor") have reached an agreement with regard to lifting stay. The Court having


      AGREED ORDER                                                                          PAGE 1
Case 16-42312-mxm13 Doc 89 Filed 01/31/19             Entered 01/31/19 11:54:34       Page 2 of 5



considered the Motion to Lift Stay filed by Movant, any and all responses thereto, and the

agreement of counsel, is of the opinion that the following Agreed Order Modifying Automatic

Stay should be entered.

 It is therefore, ORDERED that:

       1.      The automatic stay provided by 11 U.S.C. Section 362 shall remain in effect

unless terminated as hereinafter provided.

       2.      Debtor is now deemed current with her post petition arrearage payments as of the

date this Agreed Order is entered by this Court.

       3.      Debtor shall remain current on all other monthly mortgage payments, beginning

with the payment due January 1, 2019, and the 1st day of each month thereafter, including the

contractual grace period for such payments.

       4.      Debtor shall make all Trustee payments when due including any grace period

allowed by Trustee to make such payments, according to the provisions of Debtor's Chapter 13

Plan, including adequate protection payments. It is further ordered that Debtor shall keep the

Property insured against all loss by fire, windstorm, vandalism or other hazard in at least an

amount sufficient to pay Movant the total amount of its claim, and that proof of such insurance

shall at all times be furnished to Movant, without demand or other requirement.

       5.      Should Debtor default on any other terms of this order, Movant shall first contact

Debtor’s Attorney giving notice of the default, and if no timely response, shall mail notice of the

default to Debtor and Debtor's attorney by U.S. First Class mail, postage prepaid. Should Debtor

not cure the default within ten (10) days of the date Movant mails the notice, the Automatic Stay

of 11 U.S.C. Section 362 shall and is hereby ordered lifted with respect to Movant's collateral.

Debtor's right to default and cure with the prescribed ten (10) day period is limited to two (2)



AGREED ORDER                                                                              PAGE 2
Case 16-42312-mxm13 Doc 89 Filed 01/31/19              Entered 01/31/19 11:54:34        Page 3 of 5



such events, and nothing contained herein shall entitle Debtor to cure a third or subsequent

default as to the terms of this Agreed Order. In the event of termination of the automatic stay,

Movant, or its successor in interest, shall be authorized to enforce its lien rights and pursue its

statutory and contractual remedies under non-bankruptcy law to gain possession of property

located at 1941 Forest Park Blvd, Fort Worth, Texas 76110 and more specifically described as

follows:

    LOT 2, BLOCK 3, CHELTENHAM, AN ADDITION TO THE CITY OF FORT
WORTH, TARRANT COUNTY, TEXAS, ACCORDING TO THE PLAT RECORDED IN
VOLUME 309, PAGE 55, DEED RECORDS, TARRANT COUNTY, TEXAS

       The fourteen day (14) provision of Rule 4001(a)(3) is waived and Movant, its successors

or assigns, may immediately enforce and implement this Order.

       In the event the Automatic Stay is terminated under the provisions of this Order, at its

opinion, Movant, it successors and assigns, may offer, provide and enter into any potential

forbearance agreement, loan modification, refinance agreement or other loan workout loss

mitigation argent including a deed in lieu or short sale as allowed by state law. Movant may

contact the Debtor via telephone or written correspondence to offer such an agreement. It is

further Ordered that upon termination of the automatic stay under the provisions of this Order,

the Movant, its successors and assigns, shall not be required to file any subsequent Notices of

Mortgage Payment Change or Notices of Fees, Expenses, or Charges.

       6.      Movant shall immediately notify the office of the Standing Chapter 13 Trustee in

the event that it forecloses its interest upon the collateral described in this Agreed Order pursuant

to the terms of the Agreed Order.




AGREED ORDER                                                                               PAGE 3
Case 16-42312-mxm13 Doc 89 Filed 01/31/19             Entered 01/31/19 11:54:34         Page 4 of 5



       7.       Any check tendered to Movant by Debtor for any payment hereunder which is

returned by Debtor's bank for any reason shall not be deemed a timely payment under this

Agreed Order.

       8.       In the event that this case is dismissed, for any reason whatsoever, prior to the

completion of the payments set out in Paragraph 2 above, the terms of this Agreed Order shall no

longer apply. In the event that this case is converted to a proceeding under Chapter 7 or 11 of

the U.S. Bankruptcy Code, then all arrearages due under the Note shall be deemed due upon such

conversion. Should Debtor fail to timely cure said arrearage, Movant may abandon the terms

this Agreed Order, and the 11 U.S.C. Section 362(a) stay shall terminate without further notice

or order of the Court, and Movant shall be free to exercise any rights granted to it by the loan

documents with respect to the Property, including, but not limited to, the initiation and

completion of foreclosure of the Property. It is further Ordered that in the event that an Order of

Discharge is entered in this bankruptcy case, the terms of this Order will no longer be binding on

Movant, its successors and assigns, as of the date the Order of Discharge is entered.

                                    ###END OF ORDER ###




AGREED ORDER                                                                              PAGE 4
Case 16-42312-mxm13 Doc 89 Filed 01/31/19   Entered 01/31/19 11:54:34   Page 5 of 5



APPROVED AS TO FORM AND SUBSTANCE:

/S/ Richard E. Anderson
Richard E. Anderson
State Bar No. 01209010
4920 Westport Drive
The Colony, Texas 75056
Telephone: (214) 276-1545, Ext. 207
Facsimile: (214) 276 1546
RAnderson@AndersonVela.com
ATTORNEY FOR MOVANT

/S/ Wally Woodrow Wadsworth
Wally Woodrow Wadsworth
Wadsworth Law Firm
606 W. Wheatland Rd., Suite 107
law@wallywadsworth.com
Duncanville, Texas 75116
 ATTORNEY FOR DEBTOR




AGREED ORDER                                                              PAGE 5
